                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                 GREENEVILLE DIVISION


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
               Plaintiff,                      )
                                               )
        vs.                                    )                   2:21-CR-81
                                               )
 JOSEPH MICHAEL DRAPER,                        )
                                               )
                                               )
               Defendant.                      )
                                               )

                                          ORDER


       At Defendant’s initial appearance on August 13, 2021, Defendant and counsel

conferred, after which Defendant’s counsel announced that Defendant wished to waive a

detention hearing without prejudice to requesting one subsequently. If Defendant later files

a motion requesting a detention hearing, the hearing will be scheduled promptly.

       SO ORDERED:

                                          /s Cynthia Richardson Wyrick
                                          United States Magistrate Judge




Case 2:21-cr-00081-JRG-CRW Document 6 Filed 08/13/21 Page 1 of 1 PageID #: 8
